Citation Nr: 1439200	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  07-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a left shoulder injury.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from October 1982 to November 1985 and from January 22 to March 26, 1991 with additional active service in the United States Army Reserves from January 2004 to January 2006.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (the RO).  

In an October 2008 rating decision, the RO granted the Veteran a separate 10 percent evaluation for instability of the right knee effective from the January 29, 2006, effective date for the grant of service connection.  In a January 2014 rating decision, the Appeals Management Center (AMC) granted a separate 40 percent evaluation based on limitation of extension of the knee, effective September 30, 2013.  The Board notes that these awards are not increased evaluations of the Veteran's service-connected knee issue on appeal, but rather are distinct awards.  This issue the subject of appeal is one of knee injury disability limiting flexion of the knee, and is rated under Diagnostic Code 5260.  These other awards are rated based on disabilities under Diagnostic Codes 5257 and 5261.  The Court has held that a Veteran who has distinct disabilities of the knees, including of flexion, extension, and instability, may be assigned separate ratings on these distinct bases, provided that any separate rating must be based upon additional disability.  See 38 C.F.R. § 4.14 (2010); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998); see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) and Esteban v. Brown, 6 Vet. App. 259 (1994).  The Veteran failed to express dissatisfaction with these decisions assigning distinct ratings based on instability and limitation of extension, and accordingly, these issues of ratings based on knee instability and limitation of extension are not in appellate jurisdiction.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  

The record in this case includes electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  
 
The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of right knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) or the Appeals Management Center (AMC).


FINDINGS OF FACT

For the entire initial rating period, beginning from January 29, 2006, the Veteran's residuals of a left (minor) shoulder injury have been equivalent to limitation of motion of that arm to shoulder level.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no greater, for residuals of a left shoulder injury have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded for development the claim for higher initial evaluation for left shoulder injury.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been substantially complied with, to the extent required for the Board's adjudication of the claim.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims. Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  There remains no case in controversy for appellate review beyond the benefit granted herein.

Claim for Higher Initial Evaluation for Left Shoulder Injury

The Veteran contends, in effect, that his residuals of a left shoulder injury warrant an initial evaluation of 20 percent, based on disability precluding productive use of the left arm above shoulder level.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

 In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or mal-aligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A December 2005 TRI-Care record for a history of worsening left shoulder pain over the prior 10 years noted the Veteran's complaint of anterior pain and pain worse with abduction past 90 degrees.  An MRI revealed an intact rotator cuff, and a curved anterior acromion depressing the superior margin of the supraspinatus tendon.  X-rays were normal.

Upon VA examination in August 2006, the Veteran asserted that he had pain in the left shoulder since 1985 in service, and reported that he had pain when the shoulder was in an awkward position, but mostly he had pain with range of motion.  He added that pain was usually a 5 on a 1 to 10 scale, but with flare-ups the pain was an 8.  The Veteran was noted to use a sling.  He added that the flare-ups will last several hours, and that he had some lateral instability.  

Objectively at the August 2006 examination, range of motion of the left shoulder was to 170 degrees forward flexion with pain beginning at 100 degrees, and to 170 degrees in abduction, with pain beginning at 100 degrees.  He also had external rotation to 80 degrees, with no lost range of motion after repetitive movements.  He had weakened movement against strong resistance in the left shoulder.  The examiner noted the MRI findings a curved anterior acromion depressing the superior margin of the supraspinatus tendon.  

In a July 2007 VA Form 9 the Veteran asserted that he had pain in the left shoulder most of the time, and that the shoulder "painfully snaps with any rapid horizontal motions."  He added that arm movement was limited "at shoulder level and higher" due to the shoulder disability.  

A transcript of the Veteran's April 2008 hearing (labeled under the heading of "Notification Letter" with a receipt date of May 6, 2008, within VBMS) provides the Veteran's testimony addressing the left shoulder.  He then asserted that he had pain in the shoulder every day, and that he had pain with motion of the arm beginning at the shoulder level, without pain on motion below the shoulder level.  He added that this caused guarding of his motion.  He also experienced a popping sound in the shoulder with reaching.  He added that if he rolls onto his shoulder when lying down he experiences a snapping, suggesting that something is not held together.  The Veteran added that his worst shoulder pain was a 5 on a 1 to 10 intensity scale, so that it was not excruciating, and he could usually stop his range of motion to limit pain.  The Veteran testified that he worked mainly in management positions, such as plant superintendent or supervisor, and that his shoulder problems only caused job difficulty when he had to perform overhead motions or lift things to the side.  He noted that he could lift things with the arm, but could not do so overhead.  The Veteran also noted that fortunately he is right-handed, and he was in the habit of being careful with his left shoulder.  

Regarding treatment, the Veteran informed that he did not receive regular care for his shoulder, but that he did take Celebrex and glucosamine daily.  He added that he also did not use and did not need a brace or sling for the shoulder.    

The Veteran in a July 2007 statement asserted that his left shoulder disability had worsened since his August 2006 VA examination.  However, at the April 2008 hearing, the Veteran agreed that a 20 percent evaluation for the left shoulder, based on limitation of motion to shoulder level, would satisfy his appeal for the claim.  (hearing transcript, p. 14)

Upon VA examination in September 2013, the examiner reviewed the claims file and addressed the presence of left shoulder disability inclusive of two diagnosed conditions:  impairment of the clavicle and rotator cuff tendonitis.  A history was noted of injury to the shoulder in October 1985 due to sudden, uncoordinated movement.  The Veteran reported persistent, slowly progressive pain in the left shoulder including pain at rest and exacerbated by exertion.  He also reported significant difficulty with heavy loads or repetitive motion of the shoulder, and mild relief of pain with use of ibuprofen.  He denied left upper extremity numbness or paresthesia.  

At the examination, range of motion of the left shoulder was to 170 degrees flexion with painful motion beginning at 165 degrees, and to 170 degrees abduction with painful motion at 160 degrees.  With repetitive movement, range of motion in flexion decreased to 165 degrees with onset of pain at 160 degrees.  The examiner assessed that the left shoulder had less movement than normal, weakened movement, excess fatigability, and pain on movement.  Supporting this assessment, the examiner found guarding and pain to palpation in the left shoulder, and 4/5 strength in the left shoulder in abduction and forward flexion.  There was no ankylosis in the joint, but impingement was detected, as was some weakness with external rotation potentially associated with infraspinatus tendinopathy or tear.   Testing also revealed potential subscapularis tendinopathy or tear.  The Veteran was noted to have a history of instability in the joint, though without recurrent dislocation.  Malunion of the clavicle or scapula was also present, with tenderness upon palpation of the acromioclavicular joint.  Cross-body adduction test supported the presence of left acromioclavicular joint pathology.  X-rays were negative for degeneration of the glenohumeral joint with joint spaces preserved, and were also negative of degeneration of the acromioclavicular joint.  

The September 2013 examiner assessed that the Veteran's left shoulder impairment would result in difficulty pulling heavy loads or performing repetitive motion activities.  However, there was no history of flare-ups.  

Unfortunately, the September 2013 VA examiner failed to note the findings upon VA examination in August 2006 including pain beginning at 100 degrees upon both forward flexion and abduction.  Thus, the discrepancy between range of motion findings and between range of motion findings and self-report by the Veteran cannot readily be resolved.  However, the Veteran has not recanted his agreement at his hearing that he would be satisfied with a 20 percent evaluation for the left shoulder, and the Board finds sufficient evidence including upon VA examination in August 2006 and September 2013 as well as in treatment evaluations, that the Veteran has disability in the shoulder equivalent to limitation of useful motion to shoulder level, including based on multiple impairments of shoulder functioning identified upon September 2013 examination.  Observed findings consistent with instability in the joint and acromioclavicular joint pathology, and an assessment of difficulty with pulling heavy loads or performing repetitive motion activities, all suggest a substantial impairment in useful functioning of the joint, which the Board finds supportive of an equivalence to limitation of useful motion to shoulder level, which is also consistent with the August 2006 examination findings.  Other records of evaluation or treatment, and the Veteran's own assertions, are also consistent with this equivalence of impairment in shoulder functioning.  

The Veteran's shoulder disability is appropriately rated under Diagnostic Code 5201, for limitation of motion of the arm.  Under that code, for the minor arm, where motion is limited to shoulder level, a 20 percent evaluation is assigned; where motion is limited to midway between the side and shoulder level, a 20 percent evaluation is still assigned for the minor arm; and when motion is limited to 25 degrees from the side for the minor arm, a 30 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Equivalence to limitation of motion to 25 degrees from the side is not supported by the record, with the weight of competent and credible evidence against.  Thus, the benefit of doubt doctrine is not applicable for assignment of a higher initial evaluation than 20 percent.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the Board finds that a grant of a 20 percent initial evaluation, but no more, is warranted for residuals of a left shoulder injury.  This constitutes a complete grant of the benefit sought.  

With the weight of the evidence against any lesser intervals of still greater disability than that warranting a 20 percent evaluation, staged ratings are also not warranted.  38 C.F.R. § 4.7; Fenderson. 


ORDER

Entitlement to a 20 percent initial rating, but no greater, for residuals of a left shoulder injury is granted.  


REMAND

At his September 2013 VA examination the Veteran reported worsening of the right knee and also reported obtaining orthopedic evaluation of the right knee for treatment, including with an MRI obtained.  The Veteran related that the orthopedist had recommended surgery for correction of a meniscal tear, though he had not yet elected to undergo that repair.  Review of records contained within VMBS and Virtual VA reveals that no records of treatment more recent than 2007 have been obtained in furtherance of the claim.  While obtained VA treatment records include notations indicating that treatment was afforded the Veteran March 25, 2010, records of this treatment are reported to be in the form of "VistA Imaging - Scanned Document."  The Board has access to no such document, and neither is one associated with the VMBS or Virtual VA files.  

The duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them. 38 U.S.C.A § 5103A (b)(1) (West 2002 & Supp. 2013).  The Veteran has received care through TRICare, and TRICare sources of care have been previously identified.  It does not appear that appropriate efforts have been undertaken to obtain recent treatment records.  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103(b)(3).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2013).

The Board finds that the duty to assist in this regard has thus not been fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran and his authorized representative opportunity to submit additional evidence or argument in furtherance of the appealed claim.  

2.  With the Veteran's assistance, as appropriate, make further efforts to obtain records of treatment.  Regardless of the Veteran's response, records from Federal sources, of care received at TRICare or VA facilities should be obtained.  This should include associating with the VBMS file copies of all VistA Imaging scanned documents (including a document reference in VBMS records as addressing care received on March 25, 2010), so that these documents can be viewed within VBMS.  All requests, records, and responses received should be associated with the electronic claims files.

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand. If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


